Citation Nr: 1526655	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffery J. Bunten, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from April 1969 to October 1970.

This case originally came to the Board of Veterans Appeals (Board) from a January 2002 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, that determined that new and material evidence had not been received to reopen a claim for service connection for depression.

In May 2006, the Board denied an application to reopen the service connection claim.  In November 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case back to the Board.  In April 2008, the Board reopened the service connection claim and then remanded it for private treatment reports and Social Security Administration (SSA) records.  In February 2009, the Board denied service connection for a psychiatric disorder characterized as depression; however, in September 2010, the Court again vacated and remanded the case back to the Board.

In February 2011, the Board remanded the case for a videoconference hearing before a Veterans Law Judge, which was held in May 2011.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The issue was then remanded by the Board in August 2011 for further development. After completing the requested development to the extent possible, a July 2012 supplemental statement of the case continued the denial of service connection.  In September 2012, the Board denied service connection for a psychiatric disorder characterized as depression; however, in February 2013, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded that issue back to the Board for action consistent with the terms of the JMR.

In August 2013, the RO denied a claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement with this decision in July 2014.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for acquired psychiatric disorder characterized as depression, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A JMR found that the December 2011 VA opinion was inadequate for a service connection determination.  The JMR noted that the examiner provided an insufficient rationale for his conclusion that Veteran's psychiatric disorder was less likely than not caused by or related to his service.  Though the examiner provided a summary of pre-, in-, and post-service evidence regarding Veteran's psychiatric symptomatology, in rendering his opinion as to a relationship to service, the examiner merely stated that his opinion was based on the evidence in the claims file.  The examiner specified several pieces of evidence, but failed to address how the cited evidence supported his conclusion.  Given these deficiencies, the Board finds an additional opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain any relevant outstanding treatment records, including from VA.

2.  Thereafter, return the Veteran's claims file to the examiner who conducted the December 2011 VA examination for an addendum opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that an acquired psychiatric disorder was incurred in service, or is otherwise related to service.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision. 

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




